Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 15, 2016

The Court of Appeals hereby passes the following order:

A17A0054. LEMUEL MABRY, III v. THE STATE.

      On April 27, 2015, Lemuel Mabry, III, pled guilty to aggravated assault,
possession of a firearm during commission of a felony, and possession of a firearm
by a convicted felon, and was sentenced to 20 years’ imprisonment with 12 years to
be served in confinement. Mabry subsequently filed a motion for an out-of-time
appeal. On June 22, 2016, the trial court entered an order denying the motion. Mabry
filed his notice of appeal of the denial on July 26, 2016. We lack jurisdiction.
       A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). Because Mabry filed his notice of appeal 34
days after entry of the trial court’s order, his appeal is untimely. Accordingly, we
lack jurisdiction to consider this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           09/15/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.